Citation Nr: 0734291	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The appellant was a member of the Virginia National Guard 
from December 1989 to September 1991, with a period of active 
duty for training (ACDUTRA) from June 21 to August 24, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied service connection for 
schizoaffective disorder.

When this matter was initially before the Board in September 
2006, it was remanded for further development.

The Board notes that following the issuance of the June 2007 
Supplemental Statement of the Case (SSOC) by the Appeals 
Management Center (AMC), private treatment records, dated in 
April 1991, were received at the AMC in August 2007 prior to 
the case being transferred to the Board later that month.  
Because these records are duplicative of the evidence of 
record, the Board finds that it is not necessary to a remand 
to the AMC to the AMC for the issuance of another SSOC.  See 
38 C.F.R. §§ 19.37(a); 20.1304(c) (2007).


FINDING OF FACT

The evidence does not show that the appellant's 
schizoaffective disorder is the result of injury or disease 
during any period of active duty for training or the result 
of injury during any period of inactive duty training.  


CONCLUSION OF LAW

Schizoaffective disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In February and May 2004 letters, which predate the October 
2004 rating decision on appeal, as well as in an October 2006 
letter, the RO notified the appellant of the first element, 
i.e., that the evidence needed to show that her psychiatric 
disability had its onset in or was aggravated by service.  
The letters also satisfied the second and third elements 
because they notified her of the evidence that she was 
responsible for submitting and identified the evidence that 
VA would obtain.  As to the fourth element, the October 2006 
letter specifically advised the appellant to send VA any 
evidence in her possession that pertained to the claim.  In 
this regard, in a signed June 2007 statement, the appellant 
indicated that she had no additional information or evidence 
to submit to VA, which affirmatively shows that she 
understood that she needed to file with VA any evidence in 
his possession that might substantiate her claim.

In prosecuting this appeal, the appellant asserts that her 
psychiatric disability had its onset in service on the basis 
that she was hospitalized for this condition while in basic 
training in April 1991 and that the disability has been 
chronic since that time.  Her arguments demonstrate her 
understanding of what was necessary to substantiate her 
claim, i.e., any notice defect was cured by the appellant's 
actual knowledge that the psychotic break had to have 
occurred during a period when she was either on active duty 
or during a period of ACDUTRA.  See Sanders; see also Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In any event, 
the Board finds that a reasonable person could be expected to 
understand from the notice what was needed to substantiate 
her claim and thus the essential fairness of the adjudication 
was not frustrated.  Id.  As such, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, in an April 2006 letter, the RO notified the 
appellant of these criteria.  

With respect to VA's duty to assist, the Board notes that VA 
has associated the appellant's service records as well as 
pertinent post-service records of her care for psychiatric 
disability, dated since April 1991.  Although the Board 
acknowledges that, pursuant to 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2007), VA is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits 
so long as she "adequately identifies those records and 
authorizes the Secretary to obtain them," VA's duty to 
secure records extends only to relevant records.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1); Hyatt v. Nicholson, 21 
Vet. App. 390, 394 (2007) (defining relevant evidence for 
purposes of 38 U.S.C.A. § 5103A); see also Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005).  

In this case, the record shows that there may be recent 
treatment records with the Social Security Administration 
(SSA) relating to the appellant's claim of disability 
benefits from that agency; however, there is already evidence 
of the appellant's current medical status.  This case turns 
on whether the appellant was on active duty or ACDUTRA at the 
time of her April 1991 psychotic break, and since the SSA 
records would not bear on this point, the Board finds that a 
remand to obtain additional current treatment records is not 
necessary to adjudicate this claim because the records would 
have no reasonable possibility of substantiating the claim.  
Id.  The Board thus finds that pertinent records from all 
relevant sources identified by her, and for which she 
authorized VA to request, have been associated with the 
claims folder.  38 U.S.C.A. § 5103A.  

The Board notes that the VA has neither afforded the veteran 
an examination nor solicited a medical opinion as to the 
onset and/or etiology of the appellant's psychiatric 
disability.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Because there is no indication that the appellant's 
schizoaffective disorder is related to an injury or due to a 
disease incurred while on ACDUTRA or disability resulting 
from injury during inactive duty training, the Board finds 
that the evidence of record in this case is sufficient to 
decide the claim and a current VA examination is not 
necessary.  Thus, VA is not required to afford the appellant 
a medical examination and/or obtain medical opinions as to 
the etiology or onset her psychiatric disability.  

In light of the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

The appellant asserts that service connection is warranted 
for schizoaffective disorder because the disability is 
related to a psychotic break that occurred while she was on a 
period of ACDUTRA or was in basic training at Fort Dix, New 
Jersey, in April 1991.  In support, she has submitted medical 
evidence linking her schizoaffective disorder to the April 
1991 psychotic episode.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Active military, naval, or air service includes active duty, 
any period of ACDUTA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant was a member of the Virginia National Guard 
from December 1989 to September 1991, and had a period of 
basic training from June 21 to August 24, 1990, which 
constitutes a period of ACDUTRA.  

An April 1991 medical record from Southside Regional Medical 
Center shows that the appellant presented exhibiting an 
abnormal mental status, and that she was transferred for 
inpatient care to Poplar Springs Hospital.  The records from 
Poplar Springs Hospital show that the appellant was 
hospitalized at that facility from April 14 to April 20, 
1991, and that she was diagnosed as having psychotic 
disorder, not otherwise specified.  The records indicate that 
during the hospitalization the appellant's family traveled to 
visit her from Boston, Massachusetts.  The records reflect 
that her mother wanted to have the appellant treated closer 
to "home" in Boston, and that she would make arrangements 
with "the insurance company" to transfer her to Boston; the 
follow-up plan was to have the appellant treated at Arbour 
Hospital "in the Boston area."  There is no indication that 
any military personnel were contacted or played any role in 
her admission or release.

An April 2007 statement from the appellant's treating 
psychologist, Dr. Laurie Goldman, indicates that she has been 
treating the appellant since 1995 and that the appellant had 
been hospitalized on numerous occasions for treatment of 
mania, depression and psychosis.  Dr. Goldman stated that the 
appellant's psychiatric disability, which she identified as 
schizoaffective disorder, was related to a nervous breakdown 
that occurred due to the stress of basic training.  Dr. 
Goldman reported that the appellant "cracked" after 
receiving deployment orders.

In this regard, the Board notes that in an April 2007 
statement, the appellant states that she "believes" that 
she was on active duty in the Reserves at the time of her 
first hospitalization, and that she was hospitalized at Fort 
Dix, New Jersey, in 1991 and was transferred to Poplar 
Springs Hospital and already had orders to be sent to the 
Persian Gulf.  The Board infers from this statement that the 
appellant contends that this inpatient care was to treat her 
psychiatric problems.

The Southside Regional Medical Center records make no 
reference to the military.  Indeed, although the records show 
that the appellant's mother provided a history of the 
appellant's psychiatric problems having their onset three 
years earlier, she made no reference to the military.  
Further, and as noted above, the hospitalization records from 
both Southside Regional Medical Center and Poplar Springs 
Hospital show that there is no indication that any military 
personnel were contacted or played any role in her admission 
or release, which is consistent the service personnel records 
that reflect that her period of basic training occurred from 
June to August 1990, rather than in April 1991.  As such, 
because the evidence shows that the appellant's psychotic 
break occurred while the appellant, although a member of the 
National Guard, was not on active duty or that it occurred 
during a period of ACDUTRA or even inactive duty training, 
the Board finds that the preponderance of the evidence is 
against the claim.    

In reaching this conclusion, the Board reiterates that this 
case turns on whether the appellant's psychiatric disability 
is related to an April 1991 psychotic break, and that there 
is private medical evidence linking her schizoaffective 
disorder to service.  The Board points out, however, that the 
private examiner who opined that the appellant's 
schizoaffective disorder is related to service was apparently 
unaware of the distinction between active military service as 
opposed to being in, i.e., a member of, the National Guard, 
i.e., the time frame during she was a member of the National 
Guard duty but had no period of active service, ACDUTRA or 
inactive duty training.  The official military records show 
that in April 1991 the appellant did not serve on active 
duty, participate in a period of ACDUTRA, or have a period of 
inactive duty training.  Because only official service 
department records can establish if and when an individual 
was serving on active duty, active duty for training, or 
inactive duty training, see Cahall v. Brown, 7 Vet. App. 232, 
237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992), 
the April 1991 psychotic break did not occur during service.  
Thus, because the private medical assessment is based on an 
inaccurate factual premise, it is of no probative value.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993).  As such, service 
connection must be denied.


ORDER

Service connection for schizoaffective disorder is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


